Citation Nr: 0821202	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  02-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Chronic Fatigue 
Syndrome (CFS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to May 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Boston, 
Massachusetts, which in pertinent part, denied service 
connection for CFS.  The Board remanded the claim for 
additional development in July 2004.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that CFS 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSION OF LAW

CFS was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 4.88 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in July 2003 and July 2004 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  
Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in October 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2007).

Factual Background

In this case, the veteran's September 1972 service entry 
physical indicated that he had an abnormal neurologic 
disorder manifested by recurrent  headaches, and he reported 
low back pain.  On his September 1972 Report of Medical 
History (RMH), the veteran indicated that while he was 
presently in good health, previously he had frequent or 
severe headaches, broken bones, and recurrent back pain.  He 
also indicated that he did not know if he had bone, joint, or 
other deformities.

The March 1973 separation exam revealed a normal neurologic 
system, a normal spine, and normal upper and lower 
extremities.  The veteran stated on his March 1973 RMH that 
he was in poor health.  He indicated that he had frequent or 
severe headaches, dizziness or fainting spells, frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  He also indicated that he did not have swollen or 
painful joints, cramps in his legs, broken bones, arthritis, 
rheumatism or bursitis, lameness, painful or "trick" 
shoulder or elbow, recurrent back pain, "trick" or locked 
knee, or foot trouble.

Private medical correspondence from J.B., M.D., dated in 
October 1990 states that he had seen the veteran since 1983.  
Dr. B noted that while the veteran had a history of upper 
respiratory problems, bronchitis, and viral syndrome, he had 
no history of chronic medical problems.  He also stated that 
through July 1986 the veteran was in good health.

A private treatment record from March 1994 states that the 
veteran had joint stiffness and pain.  Chronic fatigue was 
also noted.  In April 1999, the veteran told a VA examiner 
that he felt sick ever since he was hospitalized as a 19-
year-old.  He said he felt easily fatigued and had chronic 
aches and pains all over his body.  He reported sleeping only 
four to five hours a night because of his aches and pains.  
No joint swellings were observed.  The same VA examiner noted 
in May 1999 that the veteran's symptoms over the previous 20 
years by history were fairly consistent with the possibility 
of chronic fatigue syndrome.  A physical exam showed some 
trigger points but no suggestion of any joint abnormalities.  
In October 2000, a VA examiner noted that he had no good 
explanation for the veteran's out-of-proportion fatigue.  
During a November 2000 VA follow up visit, the veteran 
reported that he got easily fatigued.  It was noted that the 
veteran had an atypical response to exercise and that some of 
his symptoms were consistent with chronic fatigue syndrome.  
It was also noted that the veteran had a history of anemia.

The veteran stated in January 2001 that he had chronic 
stiffness, back pain, and sleepless nights for the previous 
29 years.  He noted that his health maintenance organization 
thought he had chronic fatigue.  He said he had a constant 
feeling of tiredness and constant flu symptoms.  In another 
January 2001 statement, the veteran indicated that he was 
hospitalized for fatigue in January 1973.  He said that he 
was treated for stiffness and pain in his back in 
September 1975, and he had not had a decent night's sleep 
since 1972.

A VA outpatient record dated February 2001 states that the 
veteran admitted that his symptoms were consistent with 
chronic fatigue syndrome.  He experienced diffuse aches and 
pains with constant fatigue.  Another VA record from 
April 2001 indicates that the veteran reported long-standing 
fatigue since 1993.  It was noted that the fatigue was 
generalized and not associated with any specific activity.  
During a VA exam in August 2001, the veteran said he had 
chronic fatigue since 1972.  He described diffuse complaints 
of aching in his bones, back, heels, and other places for the 
previous 30 years.  The examiner listed an impression of 
chronic fatigue.

VA medical correspondence dated in October 2001 from S.G., 
M.D., states that the veteran was severely handicapped by 
chronic depression and hypochondriacal preoccupations with 
chronic ill health.  It was observed that the veteran's 
symptoms dated from his military service, and the doctor 
provided two diagnoses:  dysthymic disorder and somatization 
disorder.  He indicated that both disorders were service 
connected.  In additional correspondence dated July 2002, Dr. 
G. stated that while chronic fatigue syndrome was a plausible 
diagnosis for the complex mixture of physical and mental 
symptoms the veteran experienced, chronic fatigue syndrome 
was not Dr. G.'s diagnosis.

L.C., the veteran's spouse, stated in September 2002 that the 
veteran had gotten sicker and sicker since being administered 
an experimental drug for pneumonia while on active duty.  She 
said that a VA doctor had diagnosed the veteran with CFS.  
She said that it was a great task for the veteran to get out 
of bed due to extreme pain.  She said that he ached so badly 
that he would have to take medication in the middle of the 
night for the pain.

On VA examination in October 2003, the veteran reported 
assorted aches, pains, and insomnia since being treated with 
an experimental drug while on active duty.  The examiner 
opined that the veteran had depression most compatible with 
chronic dysthymic disorder and undifferentiated somatoform 
disorder.  Service connection for somatoform disorder was 
established in a November 2003 RO decision.

The veteran stated in June 2005 that he had tender lymph 
nodes, muscle pain, and could not sleep more than a few 
hours.  He said that he started having his health problems 
since January 1973.

During a VA examination in September 2005, the veteran 
reported pain and fatigability.  The examiner stated that the 
veteran's problems were likely due to chronic fatigue 
syndrome, and the veteran needed to be further evaluated by a 
rheumatologist.  The examiner further opined that it was most 
likely than not that the veteran's current symptoms of 
myalgias, fatigue, depression, insomnia that were likely from 
chronic fatigue syndrome originated when the veteran was on 
active duty.  It was noted that the examiner was an 
internist.

On VA examination in September 2006, the veteran complained 
of ongoing fatigue and shooting pains since 1972.  He said 
that multiple studies gave no explanation for his symptoms.  
It was noted that at one point or another over the previous 
20 years, the veteran had sore throats, generalized muscle 
weakness, arthralgias, muscle pain, sleep disturbance, 
postexertional fatigue, dysthmia and chronic headaches.  The 
examiner noted that the veteran had other conditions which 
explained those symptoms.  Those other conditions included 
anemia, depression, somatization disorder, pneumonia and 
prostatitis.  The examiner stated that one of the major 
criteria in order to be diagnosed with CFS is that the 
patient must be excluded from having any other condition 
which could explain the fatigue.  The examiner noted that 
after reviewing all four volumes of the claims file, there 
had not been an official diagnosis of chronic fatigue 
syndrome documented.  The examiner opined that the veteran 
could not be diagnosed as having chronic fatigue because the 
veteran had been diagnosed with somatization disorder and 
dysthymic disorder, and those disorders are considered 
explanations of his fatigue.  However, the examiner agreed 
with the September 2005 examiner that the veteran needed to 
be seen by a rheumatologist to specifically address the 
question of CFS.

A VA rheumatologist examined the veteran in February 2007.  
After reviewing the claims file, the rheumatologist commented 
that according to the veteran's symptoms listed on his 
March 1973 RMH, he would meet only two criteria of the 
possible ten for chronic fatigue syndrome.  After reviewing 
the veteran's contentions and the service treatment records, 
the examiner opined that the discharge examination 
questionnaire and the hospital records from the veteran's 
active service did not support the diagnosis of CFS.

Additionally, the examiner noted that while the October 1990 
letter from Dr. B. added the presence of another two 
criteria, the letter only dated the veteran's symptoms to 
1984, and thus the veteran only met a total of four of the 
required criteria 10 years after his discharge.  The examiner 
stated that the veteran presently met seven of 10 criteria 
for CFS, but only met, at the maximum, four criteria by 1983.  
He went on to state that if one discounted the veteran's 
neuropsychiatric disorders, somatization disorder, dysthymea 
and sleep disturbance caused by dysthymias, the veteran only 
met five of the 10 criteria.  He opined that the veteran did 
not have chronic fatigue syndrome.

Based on the evidence of record, the Board finds that CFS was 
not incurred in or aggravated by active service.  The 
veteran's service treatment records do not show that he was 
treated for complaints of fatigue, or that he was ever 
diagnosed with chronic fatigue syndrome.  His neurological 
system was clinically evaluated as normal upon separation 
from service.  Service hospital records show that the veteran 
was treated for pneumonia and made no mention of fatigue or 
CFS.

Although the September 2005 VA examiner provided a diagnosis 
of chronic fatigue syndrome that originated during the 
veteran's active service, the Board finds the results of the 
September 2006 and February 2007 VA examinations to be more 
persuasive that the veteran does not have CFS.  Although the 
September 2005 VA examiner reviewed the claims file, no 
reasons or bases were given to explain and substantiate the 
diagnosis.  The September 2006 VA examiner explained why she 
felt the veteran could not have a diagnosis of CFS; she 
detailed how the veteran had previously been diagnosed with 
two other disorders that explained his symptoms.  The 
February 2007 VA exam was administered by a rheumatologist 
who referenced specific evidence in the claims file when 
giving the reasons behind his opinion.  Ultimately, the Board 
finds the February 2007 and September 2006 VA exam reports 
more persuasive than the September 2005 VA report regarding 
the lack of a confirmed diagnosis of CFS.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  Thus, the Board finds that the veteran does 
not have chronic fatigue syndrome.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contentions that chronic 
fatigue syndrome was caused by service that ended in 1973.  
In this case, when the veteran's service treatment records 
(which do not show that he was treated for the claimed 
disorder, to include complaints of fatigue or generalized 
body pain), and his post-service treatment records are 
considered (which indicate that the veteran does not have 
chronic fatigue syndrome, and which do not contain persuasive 
evidence of a nexus between chronic fatigue syndrome and the 
veteran's service), the Board finds that the medical evidence 
outweighs the veteran's contentions that he has chronic 
fatigue syndrome that is related to his service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for Chronic Fatigue 
Syndrome is denied.



__________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


